DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin et al. (“Dual-coded compressive hyperspectral imaging”, OPTICS LETTERS, Vol. 39, No. 7, Apr1l 2014, pp. 2044-2047, disclosed in IDS 29 January 2021), hereinafter Lin.

Claim 1: Lin discloses a system (Fig. 1) comprising:
a first spectral modulator (diffraction grating);
a second spectral modulator (LCOS display, P. 2044, R col, 2nd ¶);
a light guide (comprising Relay Lens) optically coupling the first spectral modulator and the second spectral modulator;
a photodetector (Sensor); and
an electronic control device (computer on which spectral reconstruction is performed) communicatively coupled to the photodetector, 
wherein the first spectral modulator is operable to:
receive sample light (from spatial modulation arm, P. 2044, R col, 2nd ¶), and
modulate the sample light according to a first spectral response pattern to produce first modulated light (inherent function of diffraction grating);
wherein the second spectral modulator is operable to:
 	receive the first modulated light from the first spectral modulator via the light guide (evident from Fig. 1), 
 	modulate the first modulated light according to a second spectral response pattern to  produce second modulated light (inherent since a liquid crystal display is a type of spectral modulator), and
 	transmit the second modulated light to the photodetector (evident from Fig. 1);
wherein the photodetector is operable to:
 	measure an intensity of the second modulated light incident on the photodetector (inherent function of photodetector), and
 	generate one or more signals corresponding to the intensity of the second modulated  light (inherent function of photodetector), 
 	wherein the electronic control device is operable to determine a spectral distribution of the sample light based on the one or more signals (e.g. reconstructed hyperspectral data cube of Fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-7, 9-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Lin et al. (US 2009/0040616), hereinafter Lin2.

Claim 2: Lin is silent with respect to the first spectral modulator (diffraction grating) comprising a plurality of first light filters.
 	Lin2, however, in the same field of endeavor of spectrometry, discloses a system (Fig. 7) comprising a first spectral modulator (80),
 	wherein the first spectral modulator (80) comprises a plurality of first light filters (82), each first light filter (82) having a respective spectral response pattern that differs from a spectral response pattern of each of the other first light filters (82) (“filter specific wavelengths of color for detection by the light sensing array 84” [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s first spectral modulator with a plurality of first light filters for the purpose of detecting specific wavelengths from the sample light that may be changed simply by modifying the air gap distance in the individual filters (Lin2 [0044]).

Claim 3: Lin, in view of Lin2, further discloses wherein the first spectral modulator comprises, for each first light filter, a respective first light regulation device operable to regulate the transmission of sample light into or out of the first light filter (“Control of the F-P piezoelectric filters associated with the array is provided by applying predetermined voltages to the piezoelectric materials to control the optical resonance air gap distance”, Lin2 [0044]).

Claim 5: Lin, in view of Lin2, further discloses wherein the first spectral modulator (80) is operable to modulate the sample light according to the first spectral response pattern by selectively actuating one or more of the first light regulation devices of the first spectral modulator (80) (The spacing of F-P filter comprising the first spectral modulator is modulated by voltage application. “Control of the F-P piezoelectric filters associated with the array is provided by applying predetermined voltages to the piezoelectric materials to control the optical resonance air gap distance”, Lin2 [0044]).

Claim 6: Lin is silent with respect to the second spectral modulator (LCOS display) comprising a plurality of second light filters.
	Lin2, however, in the same field of endeavor of spectrometry, discloses a system (Fig. 7) comprising a second spectral modulator (80),
 	wherein the second spectral modulator (80) comprises a plurality of second light filters (82), each second light filter (82) having a respective spectral response pattern that differs from a spectral response pattern of each of the other second light filters (“filter specific wavelengths of color for detection by the light sensing array 84” [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s second spectral modulator with a plurality of second light filters for the purpose of detecting specific wavelengths from the sample light that may be changed simply by modifying the air gap distance in the individual filters (Lin2 [0044]).

Claim 7: Lin, in view of Lin2, further discloses wherein the second spectral modulator comprises, for each second light filter, a respective second light regulation device operable to regulate the transmission of sample light into or out of the second light filter (“Control of the F-P piezoelectric filters associated with the array is provided by applying predetermined voltages to the piezoelectric materials to control the optical resonance air gap distance”, Lin2 [0044]).

Claim 9: Lin, in view of Lin2, further discloses wherein the second spectral modulator (80) is operable to modulate the first modulated light according to the second spectral response pattern by selectively actuating one or more of the second light regulation devices of the second spectral modulator (80) (The spacing of F-P filter comprising the second spectral modulator is modulated by voltage application. “Control of the F-P piezoelectric filters associated with the array is provided by applying predetermined voltages to the piezoelectric materials to control the optical resonance air gap distance”, Lin2 [0044]).

Claim 10: Lin is silent with respect to the first spectral modulator comprising a plurality of light channels.
 	Lin2, however, in the same field of endeavor of spectrometry, discloses a system (Fig. 7) comprising a first spectral modulator (80),
 	 wherein the first spectral modulator (80) comprises a plurality of light channels (86) [0044], wherein each light channel (86) of the first spectral modulator (80) comprises:
a plurality of first light filters (82), each first light filter (82) having a respective spectral response  pattern that differs from a spectral response pattern of each of the other first light filters (82) of that light channel (86) (“filter specific wavelengths of color for detection by the light sensing array 84” [0044]), and
a plurality of first light regulation devices operable to regulate the transmission of light  into or out of the first light filters (82) (“Control of the F-P piezoelectric filters associated with the array is provided by applying predetermined voltages to the piezoelectric materials to control the optical resonance air gap distance”, Lin2 [0044]).

Claim 11: Lin, in view of Lin2, further discloses wherein the first spectral modulator (80) is operable to modulate the sample light according to the first spectral response pattern by selectively actuating one or more of the first light regulation devices of one or more of the light channels (86) of the first spectral modulator (80) (The spacing of F-P filter comprising the first spectral modulator is modulated by voltage application. “Control of the F-P piezoelectric filters associated with the array is provided by applying predetermined voltages to the piezoelectric materials to control the optical resonance air gap distance”, Lin2 [0044]).

Claim 13: Lin is silent with respect to the second spectral modulator comprising a plurality of light channels.
	Lin2, however, in the same field of endeavor of spectrometry, discloses a system (Fig. 7) comprising a second spectral modulator (80),
 	 wherein the second spectral modulator (80) comprises a plurality of light channels (86) [0044], wherein each light channel (86) of the second spectral modulator (80) comprises:
a respective second light filter (82), each second light filter (82) having a respective spectral response pattern that differs from a spectral response pattern of each of the other second light filters (“filter specific wavelengths of color for detection by the light sensing array 84” [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s second spectral modulator with a plurality of light channels, each with a respective second light filter, for the purpose of detecting specific wavelengths from the sample light that may be changed simply by modifying the air gap distance in the individual filters (Lin2 [0044]).

Claim 14: Lin, in view of Lin2, further discloses wherein the second spectral modulator further comprises, for each light channel, a respective second light regulation device operable to regulate the transmission of light into or out of the second spectral modulator (“Control of the F-P piezoelectric filters associated with the array is provided by applying predetermined voltages to the piezoelectric materials to control the optical resonance air gap distance”, Lin2 [0044]).

Claim 15: Lin, in view of Lin2, further discloses wherein the second spectral modulator (80) is operable to modulate the first modulated light according to the second spectral response pattern by selectively actuating one or more of the second light regulation devices of the second spectral modulator (80) (The spacing of F-P filter comprising the first spectral modulator is modulated by voltage application. “Control of the F-P piezoelectric filters associated with the array is provided by applying predetermined voltages to the piezoelectric materials to control the optical resonance air gap distance”, Lin2 [0044]).

Claim 16: Lin discloses wherein the photodetector is a digital camera (PointGray GRAS-50S5M-C grayscale camera, P. 2044, R col, 2nd ¶), wherein the photodetector comprises a plurality of light channels, wherein each light channel of the photodetector comprises a respective photodetector element operable to measure an intensity of the second modulated light received from a corresponding light channel of the second spectral modulator (inherent to the configuration and function of a standard digital camera).

Claim 17: Lin discloses wherein the photodetector is a digital camera (PointGray GRAS-50S5M-C grayscale camera, P. 2044, R col, 2nd ¶), wherein the photodetector comprises a single photodetector element operable to measure an intensity of the second modulated light received from any of the light channels of the second spectral modulator (inherent to the configuration and function of a standard digital camera, which comprises many pixels (photodetector elements) and thus inherently comprises a single photodetector element).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Lin2 as applied to claim 3 above, and further in view of Cobb (US 7,330,314), hereinafter Cobb.

Claim 4: Lin discloses an LCOS display as a spectral modulator (Lin, P. 2044, R col, 2nd ¶), but is silent with respect to the use of liquid crystal SLMs to regulate the transmission of sample light into or out of the first light filters.
 	Cobb, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of effectively modulating polychromatic/white light.  Cobb discloses the use of a liquid crystal SLM with a color filter array to modulate light (Col. 13, Lines 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s first regulation devices to comprise liquid crystal SLMs for the purpose of using versatile, low-cost devices so that replication of the invention is more accessible.

Claim 8: Lin discloses an LCOS display as a spectral modulator (Lin, P. 2044, R col, 2nd ¶), but is silent with respect to the use of liquid crystal SLMs to regulate the transmission of sample light into or out of the first light filters.
 	Cobb, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of effectively modulating polychromatic/white light.  Cobb discloses the use of a liquid crystal SLM with a color filter array to modulate light (Col. 13, Lines 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s second regulation devices to comprise liquid crystal SLMs for the purpose of using versatile, low-cost devices so that replication of the invention is more accessible.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Lin2 as applied to claim 10 above, and further in view of Fushimi et al. (US 2004/0125600), hereinafter Fushimi.

Claim 12: Lin discloses a light guide (relay lens), but is silent with respect to the light guide comprising a plurality of light channels.
 	Fushimi, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of preventing optical interference.  Fushimi discloses a system (Fig. 5) comprising a light guide (305), 
 	wherein the light guide (305) comprises a plurality of light channels (plurality of optical fibers 311), wherein each light channel (311) of the light guide (305) comprises a respective light guide operable to receive a first modulated light from a corresponding light channel of a first modulator (304), and mix the first modulated light [0093].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s light guide with a plurality of light channels for the purpose of mitigating optical interference and thus obtaining a high signal-to-noise ratio.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Goldring et al. (US 2018/0136042), hereinafter Goldring.

Claim 18: Lin is silent with respect to a diffuser.
 	Goldring, however, in the same field of endeavor of spectrometry, discloses a system (100, Fig. 4) comprising a diffuser (164) operable to diffuse sample light (200) and transmit the diffused sample light to a first spectral modulator (170) [0113].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s system with a diffuser placed before the first spectral modulator for the purpose of mitigating any directional dependence when “the light emanating from the sample is not sufficiently diffuse” (Goldring [0125]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896